DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 3-8, and 10-17 have been allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Christopher Maier REG NO (53,255) on August 31, 2021.


1. A network parameter optimization method, comprising:
sending, by a first function entity, an evaluation model to a second function entity, wherein the evaluation model is used by the second function entity to determine a first network parameter adjustment action performed by a network element in a first network environment state;
receiving, by the first function entity, information about the first network parameter 
updating, by the first function entity, the evaluation model based on information about the first network environment state, the information about the first network parameter adjustment action, information about a return obtained after the network element performs the first network parameter adjustment action, and information about a second network environment state after the network element performs the first network parameter adjustment action; and
sending, by the first function entity, an evaluation model obtained after update to the second function entity, wherein the evaluation model obtained after the update is used by the second function entity to determine a second network parameter adjustment action performed by the network element in the second network environment state, 
wherein before the updating, by the first function entity, the evaluation model, the method further comprises:
receiving, by the first function entity, configuration information of a rule, wherein the rule includes at least one of the following: a type and/or a calculation method of a network environment status, a range and a step of a network parameter adjustment action, and a type and/or a calculation method of a return;
obtaining, by the first function entity based on the rule, network data of this type of network environment status and of this type of return from a third function entity; and
determining, by the first function entity based on the network data, the information about the return obtained after the network element performs the first network parameter adjustment action and the information about the second network environment state.



3. The method according to claim 1, wherein if the first function entity is an analysis and modeling function (AMF) entity, and the second function entity is a model execution function (MEF) entity,
the sending, by the first function entity, the evaluation model to the second function entity further comprises:
sending, by the AMF entity, the evaluation model to the MEF entity, so that the MEF entity determines, based on the evaluation model, the first network parameter adjustment action that is before adjustment and delivers, to an adaptive policy function (APF) entity, the first network parameter adjustment action that is before the adjustment, and the APF entity delivers, to the network element, a first network parameter adjustment action obtained after the adjustment;
the receiving, by the first function entity, information about the first network parameter adjustment action further comprises:
receiving, by the AMF entity, information about the first network parameter adjustment action that is obtained after the adjustment and sent by the APF entity; and
the updating, by the first function entity, the evaluation model based on information about the first network environment state, the information about the first network parameter adjustment action, information about a return obtained after the network element performs the first network parameter adjustment action, and information about a second network environment state after the network element performs the first network parameter adjustment action further comprises:


4. The method according to claim 3, wherein the method further comprises:
sending, by the AMF entity to the MEF entity, a key performance indicator (KPI) type and a KPI assurance threshold of each KPI type, wherein the KPI type and the KPI assurance threshold of each KPI type are used for the following operations: the MEF entity determines whether a specific value of a KPI of each KPI type violates a KPI assurance rule and sends a determining result to the APF entity, and the APF entity performs a rollback operation when a specific value of a KPI of any KPI type violates the KPI assurance rule, wherein an action after the rollback operation is used as the first network parameter adjustment action obtained after the adjustment, and the KPI assurance rule is that the specific value is not greater than or not less than the KPI assurance threshold.

5. The method according to claim 1, wherein if the first function entity is an analysis and modeling function (AMF) entity, and the second function entity is an adaptive policy function (APF) entity,

sending, by the AMF entity, the evaluation model to the APF entity, so that the APF entity determines the first network parameter adjustment action based on the evaluation model; and receiving, by the AMF entity, the information about the first network parameter adjustment action sent by the APF entity.

6. The method according to claim 5, wherein the method further comprises:
sending, by the AMF entity to the APF entity, a key performance indicator (KPI) type and a KPI assurance threshold of each KPI type, wherein the KPI type and the KPI assurance threshold of each KPI type are used for the following operations: the APF entity determines whether a specific value of a KPI of each KPI type violates a KPI assurance rule, and performs a rollback operation when a specific value of a KPI of any KPI type violates the KPI assurance rule, wherein an action after the rollback operation is used as the first network parameter adjustment action.
7. The method according to claim 4, wherein before the sending, by the AMF entity, the KPI type and the KPI assurance threshold of each KPI type, the method further comprises:
receiving, by the AMF entity, information about the KPI assurance rule, wherein the information about the KPI assurance rule includes the KPI type, the KPI assurance threshold of each KPI type, and content of the rollback operation.


a sending unit, configured to send an evaluation model to a second function entity, wherein the evaluation model is used by the second function entity to determine a first network parameter adjustment action performed by a network element in a first network environment state;
a receiving unit, configured to receive information about the first network parameter adjustment action; and
a model training unit, configured to update the evaluation model based on information about the first network environment state, the information about the first network parameter adjustment action, information about a return obtained after the network element performs the first network parameter adjustment action, and information about a second network environment state after the network element performs the first network parameter adjustment action, wherein
the sending unit is further configured to send an evaluation model obtained after update to the second function entity, wherein the evaluation model obtained after the update is used by the second function entity to determine a second network parameter adjustment action performed by the network element in the second network environment state, 
wherein the receiving unit is further configured to:
before the model training unit updates the evaluation model, receive configuration information of a rule, wherein the rule includes at least one of the following: a type and/or a calculation apparatus of a network environment status, a range and a step of a network parameter adjustment action, and a type and/or a calculation apparatus of a return; and
the model training unit is further configured to: obtain, based on the rule received by the receiving unit, network data of this type of network environment status and of this type of return from a third function entity, and determine, based on the network data, the information about the return obtained after the network element performs the first network parameter adjustment action and the information about the second network environment state.

9. (Canceled) 

10. The apparatus according to claim 8, wherein if the apparatus is an analysis and modeling function (AMF) entity, and the second function entity is a model execution function (MEF) entity,
the sending unit is specifically configured to send the evaluation model to the MEF entity, so that the MEF entity determines, based on the evaluation model, the first network parameter adjustment action that is before adjustment and delivers, to an adaptive policy function (APF) entity, the first network parameter adjustment action that is before the adjustment, and the APF entity delivers, to the network element, a first network parameter adjustment action obtained after the adjustment;
the receiving unit is specifically configured to receive information about the first network parameter adjustment action that is obtained after the adjustment and sent by the APF entity; and
the model training unit is specifically configured to update the evaluation model based on the information about the first network environment state, the information about 

11. The apparatus according to claim 10, wherein the sending unit is further configured to:
send, to the MEF entity, a key performance indicator (KPI) type and a KPI assurance threshold of each KPI type, wherein the KPI type and the KPI assurance threshold of each KPI type are used for the following operations: the MEF entity determines whether a specific value of a KPI of each KPI type violates a KPI assurance rule and sends a determining result to the APF entity, and the APF entity performs a rollback operation when a specific value of a KPI of any KPI type violates the KPI assurance rule, wherein an action after the rollback operation is used as the first network parameter adjustment action obtained after the adjustment, and the KPI assurance rule is that the specific value is not greater than or not less than the KPI assurance threshold.

12. The apparatus according to claim 8, wherein if the apparatus is an analysis and modeling function (AMF) entity, and the second function entity is an adaptive policy function (APF) entity,
the sending unit is specifically configured to send the evaluation model to the APF entity, so that the APF entity determines the first network parameter adjustment action 
the receiving unit is specifically configured to receive information about the first network parameter adjustment action sent by the APF entity.

13. The apparatus according to claim 12, wherein the sending unit is further configured to:
send, to the APF entity, a key performance indicator (KPI) type and a KPI assurance threshold of each KPI type, wherein the KPI type and the KPI assurance threshold of each KPI type are used for the following operations: the APF entity determines whether a specific value of a KPI of each KPI type violates a KPI assurance rule, and performs a rollback operation when a specific value of a KPI of any KPI type violates the KPI assurance rule, wherein an action after the rollback operation is used as the first network parameter adjustment action.

14. The apparatus according to claim 11, wherein the receiving unit is further configured to:
before the sending unit sends the KPI type and the KPI assurance threshold of each KPI type, receive information about the KPI assurance rule, wherein the information about the KPI assurance rule includes the KPI type, the KPI assurance threshold of each KPI type, and content of the rollback operation.

15. A communications system, comprising a first function entity and a second function entity, the first function entity and the second function entity each comprise a processor and a memory, respectively, wherein
the first function entity is configured to send an evaluation model to the second function entity;
the second function entity is configured to: receive the evaluation model from the first function entity, and determine, based on the evaluation model, a first network parameter adjustment action performed by a network element in a first network environment state; and
the first function entity is further configured to: receive information about the first network parameter adjustment action;
update the evaluation model based on information about the first network environment state, the information about the first network parameter adjustment action, information about a return obtained after the network element performs the first network parameter adjustment action, and information about a second network environment state after the network element performs the first network parameter adjustment action; and
send, to the second function entity, an evaluation model obtained after update, wherein the evaluation model obtained after the update is used by the second function entity to determine a second network parameter adjustment action performed by the network element in the second network environment state, 
wherein the first function entity is further configured to receive configuration information of a rule, wherein the rule includes at least one of the following: a type and/or a calculation method of a network environment status, a range and a step of a network parameter adjustment action, and a type and/or a calculation method of a return;
obtain, based on the rule, network data of this type of network environment status and of this type of return from a third function entity; and
determine, based on the network data, the information about the return obtained after the network element performs the first network parameter adjustment action and the information about the second network environment state.

16. The communications system according to claim 15, wherein if the first function entity is an analysis and modeling function (AMF) entity, and the second function entity is a model execution function (MEF) entity,
the first function entity is configured to send the evaluation model to the MEF entity, so that the MEF entity determines, based on the evaluation model, the first network parameter adjustment action that is before adjustment, and delivers, to an adaptive policy function (APF) entity, the first network parameter adjustment action that is before the adjustment, and the APF entity delivers, to the network element, a first network parameter adjustment action obtained after the adjustment; and
the first function entity is configured to receive information about the first network parameter adjustment action that is obtained after the adjustment and sent by the APF entity.

17. The communications system according to claim 15, wherein if the first function entity is an analysis and modeling function (AMF) entity, and the second function entity is an adaptive policy function APF entity,
the first function entity is configured to:
send the evaluation model to the APF entity, so that the APF entity determines the 



Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 3-8, and 10-17 are allowed based on the same reason. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449